Citation Nr: 0014115	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
low back sprain with degenerative arthritis of the lumbar 
spine, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from December 1989 to April 1991 with 3 years, 4 months and 5 
days of prior active service.  He also had 11 years, 3 months 
and 1 day of prior inactive service.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
RO.  

The Board remanded the case in August 1996 for further 
development.  

The Board also referred to the RO for development and 
adjudication the matter of whether the veteran is entitled to 
nonservice-connected disability pension benefits and/or total 
disability rating based on unemployability for compensation 
purposes.  As the record does not indicate that this matter 
was developed or adjudicated, it is again referred to the RO.  

Additionally, the RO, based on the Board's August 1996 
referral in the remand, issued an August 1996 statement of 
the case regarding denial for an increase of the veteran's 
service-connected right knee disability.  The veteran then 
submitted no subsequent substantive appeal regarding that 
issue.  The RO again denied an increased rating for the right 
knee disability in a June 1998 rating decision and the 
veteran did not submit a notice of disagreement regarding 
that issue.  The issue is again mentioned in a March 2000 
statement by the veteran's local representative.  

Therefore, to the extent that this may be considered a claim 
for increase, it is referred to the RO for appropriate 
action.  






REMAND

The veteran's service medical records contained an October 
1990 report from the Physical Evaluation Board which noted 
that he was unfit for duty, due to status post patella 
dislocation, and assigned a disability rating of 10 percent 
under VA diagnostic code 5003.  

A May 1992 rating decision by the RO granted service 
connection for low back sprain with degenerative arthritis of 
the lumbar spine based on evidence which showed that the 
veteran injured his back in May 1990 secondary to a fall 
after his right knee failed to support him.  

A November 1993 VA report of examination noted a medical 
history of a fall in 1989 in which, according to the veteran, 
he dislocated his right patella.  The report noted that, 
since then, the veteran had suffered a variety of accidents, 
including an automobile accident, and that his complaints 
included references to his neck, for which he wore a cervical 
collar, his back, for which he wore an elastic lumbar 
support, and his right knee, for which he wore an additional 
elastic support.  The report indicated that the veteran had 
complaints "from head to foot" and stated that it had been 
difficult to evaluate the veteran's symptomatology  because 
he responded positively to questions regarding every joint, 
"from his neck to his ankles."  The report also indicated 
that the veteran was disabled and not employed.  

The report noted restriction in all movements requested of 
the veteran, that he walked with the greatest of hesitancy 
and that only a "flicker of hyperextension was possible with 
about 10 degrees of forward flexion possible to the 
lumbosacral region."  The report also suggested possible 
loss of peripheral sensation, but noted that a neurological 
opinion would have to be obtained in order to determine 
whether there was true loss of peripheral sensations or 
malingering.  

In an August 1996 remand, the Board requested additional 
development, including obtaining medical records from 
treating physicians, consideration of additional diagnostic 
codes, assessment of functional impairment due to factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45, and a VA examination by 
a board consisting of an orthopedist and a neurologist to 
determine the nature and severity of the veteran's service-
connected low back disorder.  The Board also requested that 
the RO verify the veteran's period of active duty.  (A May 
1991 Certificate of Discharge from Active Duty noted active 
duty from December 1989 to January 1991.  An August 1992 
correction indicated that the veteran had no period of active 
duty, with over 14 years of prior inactive service.)  

In an August 1996 VA report of spine examination, the veteran 
reported continued problems with his low back, including 
increased tenderness and restricted range of motion upon 
prolonged positioning or standing.  Additional reported 
symptoms included radiation to his anterior thigh, 
occasionally to his ankle, numbness of the toes of the right 
foot and occasional muscle spasms in the right buttock.  

The report noted, upon examination, tenderness in the L2-3 
area, sacral and sacroiliac joint area and in the right 
paraspinal area between L2 and L5.  The report indicated a 
normal lumbar lordosis and noted that the veteran had no 
tenderness along the course of the sciatic nerve at the time 
of examination.  Range of motion was recorded as 60 degrees 
of forward flexion, 30 degrees of extension, 30 degrees of 
lateral flexion to the right, 40 degrees of lateral flexion 
to the left, 45 degrees of side-to-side rotation on the right 
and 30 degrees of side-to-side rotation on the left.  The 
report also noted that at 45 degrees a straight leg raising 
test produced tension and pulling in the lower back, without 
radicular symptoms.  

The diagnosis was reported as status post fall that resulted 
in a right knee injury and, most probably, a lower back 
injury, which caused musculoskeletal strain and decreased 
range of motion.  The report indicated that a review of 
private MRI and computed tomography scan reports would be 
required to complete the report and document the extent of 
the veteran's injuries.  

In an October 1996 examination worksheet, the RO indicated 
that the August 1996 report of VA medical examination was 
inadequate and unresponsive to the instruction provided in 
the August 1996 Board remand.  

During an October 1997 VA spine examination, the veteran 
reported that he had experienced some low level back pain and 
tenderness ever since the initial injury to his back, which 
he described as generally a 4 or 5 as a baseline, with 
exacerbations "off the scale."  The veteran also reported 
that, since his discharge from service, he had been involved 
in two separate motor vehicle accidents, which resulted in a 
cervical spine injury and an additional back injury.  The 
veteran reported that a private MRI study of his cervical and 
lumbar spine was conducted in 1996.  

Upon physical examination, the report noted that the veteran 
ambulated with a normal gate and good arm swing, and noted 
that he was in no acute distress.  The report noted mild 
flattening of the normal lumbar lordosis, but with good 
reversal of curvature with forward flexion.  The report noted 
the actual range of motion of the lumbar spine as 20 degrees 
of lateral rotation in either direction, with more pain 
rotating to the left and with the pain localized at the right 
sacral and lumbosacral spine area, 20 degrees rotation to the 
right, generally pain free, 25 degrees of lateral flexion to 
the right, 25 degrees of lateral flexion to the left, with 
"pulling" of the right lower back upon flexion to the left.  
The report also noted 10 degrees of extension and forward 
flexion to 80 degrees with mild pain upon standing.  The 
report noted intact sensation to pin prick and light touch 
throughout, except for some mild diminution of sharp/dull 
discrimination in the left L5 distribution.  

The report included a diagnosis of chronic low back pain, 
secondary to probable degenerative disc disease related to an 
initial service-connected injury.  The report noted that two 
subsequent motor vehicle accidents might have increased his 
symptomatology, but it was impossible to separate the effects 
of those injuries from the service-connected injury.  The 
report also noted that exacerbations could contribute to 
additional loss of function or range of motion, but that it 
was impossible to quantify such loss without evaluation 
during an exacerbation.  

In an addendum, the examiner noted degenerative changes in 
the lower thoracic and lumbosacral spine and that a review of 
a private MRI report from February 1995 showed a minimal disc 
bulge at C6-7, with no other evidence for disc herniation.  
The addendum noted that the veteran did not appear for a 
neurological examination.  

A March 1998 VA report of medical examination indicated that 
the veteran had again injured his back in February 1998 while 
at work.  Although the examination appeared to primarily 
focus on the cervical spine, pelvis, lower extremities and 
right knee, the report did note that the lumbar spine had a 
normal lordotic curvature and was nontender to palpation.  
The report noted no significant discomfort with flexion, but 
stated that, when the veteran extended from a flexed 
position, he suffered exquisite back pain in the thoracic 
areas laterally and bilaterally.  The report also noted that 
side bending to the right also caused tenderness or pain to 
an area of the rib cage, greater on the left, and that the 
veteran was able to go 45 degrees to the left and 20 degrees 
to the right before experiencing pain.  

The report also noted, upon examination of the pelvis, an 
elevated left posterior superior iliac spine, anterior 
superior iliac spine, ischial tuberosity and iliac crest as 
compared to the right, which had been corrected with gentle 
traction to the left lower extremity and which significantly 
improved the tenderness along the right sacroiliac joint.  
Additionally, the report indicated that the veteran would be 
followed up in the Back Clinic for evaluation.  

The Board is cognizant that the RO has attempted to schedule 
a neurological examination on several occasions.  However, 
the veteran has also indicated his willingness to appear for 
such an examination.  The record also included a June 1999 
written statement by the veteran in which he explained that 
he had not received notice regarding a scheduled examination.  
Although the record indicates that subsequent VA examinations 
were scheduled, the record does not include written notice to 
the veteran of such examinations.  Further, the record 
indicates that the veteran wanted to reschedule a September 
1999 VA medical examination for October because he had a 
private medical appointment for MRI and x-ray studies.  

Additionally, the record suggests that the veteran might have 
received VA treatment for his service-connected disability.  
A March 1998 report of VA examination noted that the veteran 
was to be followed up in the Back Clinic for evaluation.  
Also, the record included a VA compensation and pension 
examination worksheet that suggested that an October 1999 VA 
examination might have been scheduled.  These VA medical 
records are not associated with the claims folder.  VA 
medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record suggests that 
additional VA medical evidence might be available which is 
not before the Board.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion and atrophy.  Painful 
motion with the joint or periarticular pathology which 
produces disability warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59. (1999).  

The applicability of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a 
joint, must also be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Office of General Counsel of VA has 
explained that, per DeLuca, Diagnostic Codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 
4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In applying 
sections 4.40, 4.45, and 4.59, rating personnel must 
consider the claimant's functional loss and clearly explain 
what role the claimants' assertions of pain played in the 
rating decision.  Id.; Smallwood v. Brown, 10 Vet. App. 93, 
99 (1997).  

Here, the record indicates that all relevant VA medical 
records might not have been associated with the claims 
folder.  Also, more recent private medical records appear to 
be available regarding recent additional injury to the 
veteran's back.  Further, the record indicates that the 
veteran's disability might involve the loss of peripheral 
sensation, which has not been evaluated in a VA neurological 
examination.  Indeed, the November 1993 report of VA medical 
examination specifically noted that a neurological opinion 
was required to determine whether there was true loss of 
peripheral sensations or malingering.  Further, the record 
suggests drastic fluctuations in the veteran's disability 
throughout this appeal.  

Therefore, the veteran's claim must be remanded for further 
development.  The RO should obtain another medical 
examination that includes a complete review of the record, 
fully addresses the various relevant rating criteria under 
the appropriate diagnostic codes, considers the factors cited 
in 38 C.F.R. §§ 4.40 and 4.45 and is responsive to the Boards 
instructions.  The evidence must clearly correlate to all 
appropriate schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The Board emphasizes, for the appellant's benefit, that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If the appellant wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Id.  The Board further emphasizes that when a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1999).  

However, a remand by the Board does confer on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the issues of entitlement 
to an increased rating for the veteran's service-connected 
low back disability must be remanded again for compliance 
with the previous remand instructions.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include any VA Back 
Clinic records, reports of VA examination 
since March 1998 and relevant private 
medical records.  

2. The RO should schedule the veteran for 
a special VA examination by a board 
consisting of an orthopedist and a 
neurologist to determine the nature and 
severity of his service-connected low 
back disorder.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiners, and the examiners should 
report whether the claims folder was 
indeed available and reviewed.  The 
examiners should be requested to provide 
a medical history of the disability, 
since November 1993, based on information 
provided by the veteran and obtained from 
a thorough review of the record.  The 
examiners also must identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability and to 
provide an opinion as to the extent that 
any demonstrated pain likely limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability or incoordination.  
Any indicated limitation of motion should 
be characterized as slight, moderate or 
severe.  If lumbosacral strain is 
indicated, the examiners should state 
whether he has slight subjective symptoms 
only, or characteristic pain on motion, 
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in the standing position, or severe 
lumbosacral strain.  The examiners should 
express an opinion, if possible, 
regarding limit functional ability  due 
to flare-ups or repeated use and 
characterize such loss in terms of any 
additional loss of range of motion.  The 
examiners should identify manifestations 
of the service-connected disability as 
distinguish from any coexisting 
nonservice-connected disabilities, 
especially those which might be connected 
with the February 1998 back injury.  
Also, the examiners should state whether 
the veteran has intervertebral disc 
syndrome and, if so, whether it is mild, 
moderate, severe, or pronounced.  The 
report of VA neurological examination 
should indicate whether any actual loss 
of peripheral sensation is demonstrated.  
A complete rationale for each opinion 
expressed must be provided.  All reports 
of examination should be associated with 
the veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran, and considering the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the low back.  If the issue 
remains denied, the veteran should be 
furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

